WALLACE, JUDGE:
The claimant filed this claim in the amount of $120.62 for damages to his 1970 Chevrolet automobile.
On September 6,1979, at approximately 10:00 a.m., claimant was driving his automobile on Route 275 near Cabin Creek, West Virginia, which road is maintained by the respondent. The weather was clear. Proceeding along the highway, claimant came to a wooden-floor bridge at Little Creek. The claimant testified that, as he crossed this bridge, one of the floorboards “flew up and hit the exhaust and tore it up.” He further stated that he had crossed the bridge many times and knew that the floorboards were loose. His automobile sustained damage to the exhaust and cross pipe in the amount of $120.62.
While there is no evidence that the respondent had specific notice of the loose floorboards on the bridge, it is apparent that proper inspection of the bridge floor would have revealed this condition.
The law of West Virginia is well established that the State is neither an insurer nor a guarantor of the safety of travellers upon its highways. However, the condition which developed on the bridge in this case should have been anticipated by the respondent, and its failure to properly maintain the bridge floor constitutes negligence. See Williams v. Department of Highways, 11 Ct.Cl. 263 (1977).
Believing the respondent should have known of or discovered the loose floorboards of the bridge and made the necessary repairs, and further believing that the claimant was free from contributory *156negligence, the Court is of the opinion to and does make an award to the claimant in the amount of $120.62.
Award of $120.62.